Title: From Abigail Smith Adams to Harriet Welsh, 28 April 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					 April 28th 1817
				
				Two more Letters accompany this for mr Lyman and if time will allow I have no doubt but I shall get an answer from mr Jefferson, as Luck would have it. George in his Letter to his Grandfather, Speaks of mr Sharp as having dinned with his father and having spoken of his Grandfather in handsome terms. this was a good opening to renew old acquaintance—I inclose to you two of the letters which were missing. one Number yet remains Mr A’s Letter to his Father, I cannot yet send. the P. says he has not any objection to mr L. seeing those Letters to Judge T—if he is willing—I send you the English papers—Cobbets register I suppose you do not care about—and yet I look upon it as containing more of the temper of the Nation than any other paper John Smith has inclosed the new form of prayer for the preservation of the Life of the Virtuous Prince Regent, with thanks to the Almighty that the Nation has not been punished for its sins by so great a calamity, as his death—Susan has had a Letter from her sister saying that her Mother was so sick, as not to be able to write her that she requested—a visit from her and mr Clark—she also adds a wish that Louisa Marston could accompany them—I received all the articles you procured in good order. I was wondering what could have become of mr A to whom I gave a Billet & package—mr C says you got it just before he came away—I feel better this morning regreted I could not hear mr Prentice yesterday. he dinned With us—he was much liked—Love to your good mother from her and your / obliged Friend 
				
				AA
					PS Dexter will be in Town tomorrow some long outside paper would not be amiss
				you may read L’s Letters Seal them before you give them
			